Exhibit 10.2

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

AMENDED AND RESTATED OPERATING (MANAGEMENT) AGREEMENT — US

 

THIS AGREEMENT dated as of the 1st day of January, 2012, (the “Effective Date”)
by and between PNGTS Operating Co., LLC, a Massachusetts limited liability
company (hereinafter referred to as “Opco”) and 9207670 Delaware Inc., a
Delaware company (hereinafter referred to as “Serviceco”).

 

WITNESSETH:

 

WHEREAS Portland Natural Gas Transmission System (“PNGTS”) was formed as a Maine
general partnership pursuant to an Amended and Restated Partnership Agreement
dated March 1, 1996;

 

WHEREAS, PNGTS owns a FERC-regulated interstate natural gas pipeline (the “PNGTS
Pipeline”) extending from an interconnection with the TQM pipeline system near
Pittsburgh, New Hampshire to an interconnection with Tennessee Gas Pipeline
Company pipeline system (“Tennessee”) near Haverhill, Massachusetts (the
“Facilities”);

 

WHEREAS, the portion of PNGTS from Westbrook, Maine to the interconnection with
the Tennessee pipeline system (the “Joint Facilities”) is jointly owned with
Maritimes and Northeast Pipeline L.L.C. (“MNE”) and is operated by M & N
Operating Company pursuant to an agreement with PNGTS and MNE dated October 8,
1997 (the “MNE Operating Agreement”);

 

WHEREAS, Opco is designated as the operator of PNGTS pursuant to an agreement
with PNGTS dated October 2, 1996; and

 

WHEREAS, Opco subcontracted a portion of its responsibilities as operator of the
PNGTS system to Serviceco, and such services are performed in the United States
under the original operating agreement dated August 3rd, 2004 (the “US PNGTS
Operating Agreement”); and

 

WHEREAS, Opco and Serviceco have accordingly agreed to cancel, amend and restate
the US original PNGTS Operating Agreement in order to change the fee structure
from a fixed fee basis to a fully reimbursed, as spent basis.

 

NOW THEREFORE, in consideration of the representations, covenants and premises
hereinafter set forth, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

1. Definitions

 

Those capitalized terms which are defined in the Partnership Agreement (as
defined herein) shall, except as otherwise specifically provided herein, have
the same meanings in this Agreement. In addition, the following capitalized
terms shall have the meanings set forth below:

 

1.1.                            Additional Services. The Additional Services
described in Section 3.9.

 

1.2.                            Additional Services Cost. The cost of any
Additional Services, including labour, expenses or capital costs related to the
Additional Services, and including the internal fully allocated cost of
Additional Services provided by or performed by TransCanada.

 

1.3.                            Affiliate. Any Person which, directly or
indirectly through one or more Persons, controls or is controlled by or is under
common control with another Person, including, without limitation, any direct or
indirect subsidiary of TransCanada.

 

1.4.                            Budget Reporting Form. The form as attached as
Schedule “A”.

 

1.5.                            Canadian Operating Agreement. The Amended and
Restated Operating (Management) Agreement dated January 1st, 2012 between Opco
and 1120436 Alberta Ltd.

 

1.6.                            Capital Services. The Capital Services described
in Section 3.7.

 

1.7.                            Capital Services Costs. The costs incurred in
connection with providing the Capital Services including labour, expenses or
capital costs related to the Capital Services, and including the internal fully
allocated cost of Capital Services provided by or performed by TransCanada.

 

1.8.                            Day. A period of 24 consecutive hours commencing
at 8:00 a.m. Eastern Standard Time.

 

1.9.                            Excluded Event. An event which: (i) is covered
by the insurance maintained in accordance with this Agreement; (ii) is the
direct result or is directly attributable to the gross negligence or wilful
misconduct of Serviceco Group that was not attributable to the instructions,
authorization, approval of or concurrence of Opco or the Partnership; or
(iii) is a breach of this Agreement.

 

1.10.                     FERC. The Federal Energy Regulatory Commission.

 

1.11.                     FERC Tariff. The Partnership’s tariff which is either
(i) the tariff in effect pursuant to an order from FERC, or (ii) if no such FERC
order is then in effect, then the tariff which the Partnership has filed with
FERC.

 

1.12.                     Loss. With respect to any Person, means any loss,
expense, injury, liability, death, damage, or claim against that Person.

 

--------------------------------------------------------------------------------


 

1.13.                     Material Change. Any significant regulatory,
governance, environmental, or legislative change from the current PNGTS
operating environment which increases the cost of providing the Operating
Services.

 

1.14.                     Month. A period of time beginning on the first Day of
a calendar month and ending at the same time on the first Day of the next
succeeding calendar month.

 

1.15.                     Partnership Agreement. The Amended and Restated
Partnership Agreement of Portland Natural Gas Transmission System, dated
March 1, 1996, and all amendments thereto.

 

1.16.                     Operating Agreement. The Portland Natural Gas
Transmission System Operating (Management) Agreement between PNGTS and Opco
dated October 2, 1996, as amended.

 

1.17.                     Operating Service. Any service provided by Serviceco
pursuant to Section 3.1

 

1.18.                     Party. Serviceco or Opco and “Parties” shall mean Opco
and Serviceco.

 

1.19.                     Person. An individual, corporation, trust, limited or
general partnership, or joint venture.

 

1.20.                     Serviceco Group. Collectively, Serviceco, its
Affiliates, and its subcontractors, shareholders, directors, officers, servants,
agents, employees and consultants.

 

1.21.                     Rate Case Hearing. Any matter related to a general
rate application by PNGTS pursuant to the Natural Gas Act.

 

1.22.                     Termination Costs. As defined in Section 5.1.2.

 

1.23.                     TransCanada. TransCanada Pipelines Limited or any
wholly-owned Affiliate which performs any part of the Operating Services, the
Capital Services and the Additional Services.

 

1.24.                     Year. Each 12 Month period beginning on the first Day
of a calendar year and ending on the first Day of the next calendar year,
provided that the first year hereunder shall begin on the date specified in
Section 10.1, and shall end on the first Day of the following calendar year, and
further provided that the last contract year shall end at the end of the term
provided in Section 10.1 of this Agreement, unless extended by mutual agreement
between the Partnership and Operator.

 

2.                                      Relationship of the Parties

 

2.1.                            Appointment as Operator. Upon and subject to the
terms and conditions of this Agreement, Serviceco agrees to perform the portion
of Opco’s obligations under the Operating Agreement described in Section 3.1.
The performance of

 

--------------------------------------------------------------------------------


 

Serviceco’s obligations under this Agreement shall be subject to the general
direction of the Partnership through the Management Committee or such other
committees as may hereafter be designated by the Partnership, pursuant to the
provisions of this Agreement and of the Partnership Agreement, the terms of
which are incorporated herein by reference.

 

2.2.                            Operator’s Authority to Execute Contracts.
Subject to any procedures established and approved by the Management Committee,
contracts relating to the scope of this Agreement business may be executed by
Serviceco. Copies of all contracts entered into by Serviceco which affect the
Partnership or the Facilities shall be in writing and shall be provided to the
Partnership. Without approval of the Management Committee, Serviceco shall not
execute any contract with or otherwise commit the Partnership or Serviceco to
any obligation to any third party unless (i) the contract or commitment is
authorized pursuant to Section 3.4 or 5.2 and (ii) the contract or commitment
contains a provision limiting the claims of such third party (and any of its
beneficiaries) thereunder to the assets of the Partnership and expressly waiving
any rights of such parties (and any beneficiaries) to proceed against the
Partners individually.

 

3.                                      Operator’s Responsibilities

 

3.1.                            Operating Services. Subject to the prior budget
authorizations of the Management Committee pursuant to Section 5.2 of this
Agreement and the prior approval of the Management Committee with respect to
those matters enumerated in Section 7.2.6 of the Partnership Agreement, and
subject to the assignments of responsibility in the Canadian Operating Agreement
and the MNE Operating Agreement, Operator shall have the general responsibility
for the matters set forth herein. Notwithstanding the foregoing; (i) all
responsibilities not expressly delegated to Opco by the Operating Agreement or
by resolution of the Management Committee or which are not reasonably related to
expressly delegated responsibilities are retained by the Partnership and are not
delegated to Serviceco pursuant to this Agreement, and (ii) any responsibilities
not specifically delegated to Serviceco herein are retained by Opco. Serviceco
shall ensure that it shall perform its obligations under this Agreement in a
manner which results in Opco meeting its obligations under the Operating
Agreement. In discharging its responsibilities hereunder, Serviceco shall:

 

3.l.1.                      Provide the day-to-day management, supervision,
operating, and maintenance services for the Facilities; act as administrative
liaison and provide other related services for the Partnership, including, but
not limited to, legal, environmental, construction, repair, replacement,
operational planning, public relations, budgeting, technical services, and all
regulatory matters excluding regulatory matters related to Capital Services and
Additional Services.

 

--------------------------------------------------------------------------------


 

3.1.2.                  Provide a business development function for PNGTS in
accordance with Schedule “B”

 

3.1.3.                  Prepare proposed budgets and schedules for the review
and approval of the Partnership pursuant to Section 5.2 of this Agreement.

 

3.1.4.                  Maintain the corporate records of the Partnership and
Opco.

 

3.1.5.                  Make reports to and consult with the Management
Committee regarding all duties, responsibilities and actions of Serviceco under
this Agreement in the form and at the times reasonably requested by the
Management Committee, and provide access to information related thereto to the
Partnership.

 

3.1.6.                  Except as otherwise provided by applicable laws or
governmental regulations or as otherwise directed by the Partnership, retain all
charts, records, plans, design, studies and reports and other documents related
to the design, construction, operation, maintenance and administration of the
Facilities for a period of seven (7) years from the date of completion of the
activity to which such records relate or such longer period as is requested by
the Partnership.

 

3.1.7.                  Prepare and negotiate in the name of the Partnership
rights-of-way, permits and contracts necessary for the operation and maintenance
of the Facilities, resist the perfection of any involuntary liens against
Partnership property and, to the extent permitted by law, hold Partnership
property free of all involuntary liens.

 

3.1.8.                  Cause the Facilities to be operated in accordance with
the requirements of all federal, state or other government agencies having
jurisdiction, including but not limited to the requirements of the United States
Department of Transportation set forth in 49 CFR Part 192, in accordance with
the sound, workmanlike and prudent practices of the natural gas pipeline
industry, and provide or cause to be provided such appropriate supervisory,
audit, administrative, technical and other services as may be required, provided
that none of the services referenced in this Section shall include Additional
Services or Capital Services.

 

3.1.9.                  Make reports as soon as practicable to the Partnership
of all non-routine occurrences that Serviceco determines may have a significant
adverse impact upon the operation of the Facilities and make a follow-up report
at an appropriate time on the response to each such non-routine occurrence.

 

3.1.10.           Perform gas measurement responsibilities for PNGTS Pipeline
including, without limitation, monitoring meter stations, the control of valves,
flow regulators, and quantity measurement facilities, the measurement of

 

--------------------------------------------------------------------------------


 

quantities of natural gas actually received into and delivered from PNGTS
Pipeline and the allocation of such quantities to PNGTS’ shippers.

 

3.1.11.           Monitor the quality of natural gas received into and delivered
out of the PNGTS Pipeline to maintain quality specifications that are consistent
with the quality specifications of PNGTS Pipeline’s tariff.

 

3.1.12.           Administer any and all interconnect agreements between the
PNGTS Pipeline and any other Person with upstream or downstream facilities that
interconnect with the PNGTS Pipeline.

 

3.2.                            Limitation on Liability. For greater certainty,
Serviceco undertakes no liability for the following expenses, which will, if
payable, be paid for by Opco on behalf of PNGTS using the accounts of PNGTS or
Opco, as the case may be:

 

1.            Any taxes not specifically noted above, including ad valorem;

 

2.            depreciation;

 

3.            interest expense and other financial charges;

 

4.            amortization; and

 

5.            facilities expansions.

 

3.3.                            Change in Serviceco’s Responsibilities. The
Partnership may change the authority and responsibility delegated to Opco under
Article 3 of the Operating Agreement following written notice of such change.
Upon any such change which affects the obligations included in this Agreement,
Serviceco and Opco shall agree to amend this Agreement to reflect such change.

 

This includes but is not limited to all costs, including costs to Serviceco’s
Affiliates, related to the acquisition or termination of any labour, contract or
material resources. Within 90 days from the notice of change, Serviceco shall
submit a budget reflecting these changes to the Management Committee subject to
approval under Article 5.0.

 

3.4.                            Serviceco’s Authority to Perform Unbudgeted
Maintenance and Repairs. Serviceco is authorized to perform maintenance and
repairs to the Facilities which have not been included in the most recent budget
approved by the Management Committee pursuant to Section 5.2 of this Agreement,
provided that the total cost of all such unbudgeted maintenance and repairs in
any of the Partnership’s fiscal years shall not exceed $100,000 or the amount
permitted under Section 5.2 of the Operating Agreement, whichever is greater,
and provided, further, that Serviceco informs the Partnership of the incurrence
of any such expenses. Serviceco is authorised to make emergency maintenance and
repairs to the Facilities at any

 

--------------------------------------------------------------------------------


 

time irrespective of budget authorization. Serviceco shall give prompt written
notice to the Partnership of the nature, extent and cost of such emergency
maintenance and/or repairs.

 

3.5.                            Right to Request Instructions from Management
Committee. Opco shall, at the request of Serviceco, exercise its ability to
request instructions from the Management Committee in accordance with
Section 3.3 of the Operating Agreement with respect to any matter contemplated
by this Agreement and may defer action thereon pending the receipt of such
instructions. Serviceco shall be fully protected in acting in accordance with
the instructions of the Management Committee or in omitting to act pending the
receipt of such instructions, and shall have no liability for any act in good
faith in compliance therewith, or for its good faith failure to act pending
receipt thereof.

 

3.6.                            Construction and Operation of a Facilities
Expansion. Serviceco’s responsibilities shall not include the preparation of any
regulatory application, or maintenance or construction activities related to an
expansion of the PNGTS Pipeline (a “Facilities Expansion”). Any activities
related to the planning and construction of a Facilities Expansion, including
design, regulatory and environmental authorizations and applications, equipment
purchases, construction management and land acquisition shall be considered
Additional Services. If a Facilities Expansion is proposed and built by the
Partnership, the Parties’ responsible executive officers will meet to negotiate
an increase in the fees for the services provided pursuant to this Agreement
based on the additional operational requirements of the PNGTS Pipeline, and, if
the Parties are not able to agree on an increased fee within four days of the
commencement of negotiations, either party may require that the increased fee
set by binding commercial arbitration in using the procedures set out in
Section 12 of the Partnership Agreement.

 

3.7.                            Capital Services. Serviceco will provide Capital
Services to Opco in relation to the PNGTS Pipeline. Capital Services includes
the labour and expenses (including any equipment or pipe purchase expenses) for
Serviceco employees or contractors performing work on the PNGTS Pipeline which
would ordinarily be accounted for as part of the total capital cost for such
activities in accordance with PNGTS’ capital accounting policy, including the
labour component of Serviceco’s pipe integrity and maintenance programs and work
on any regulatory authorizations related to such Capital Services.

 

3.8.                            Payment for Capital Services. Where Capital
Services are either specifically authorized by the Partnership or included in a
budget which is approved by the Partnership, Opeo shall pay Serviceco any
related Capital Service Costs.

 

3.9.                            Payment for Additional Services. Additional
Services include any management, administrative or operational activity
performed by Serviceco and relating to the PNGTS, including Rates Case Hearings,
pigging (to the extent such costs are incremental to costs included in operating
budgets) and integrity management

 

--------------------------------------------------------------------------------


 

program commitments that cause incremental or unforeseen services, and any
associated regulatory applications, which are not included in the Operating
Services or which are not a Capital Service. Where Additional Services are
either specifically authorized by the Partnership or included in a budget which
is approved by the Partnership, Opco shall pay Serviceco for any Additional
Service Costs.

 

4.                                      Employees, Consultants and
Subcontractors

 

4.1.                            Serviceco’s Employees, Consultants and
Subcontractors. Serviceco shall employ or retain and have supervision over the
Persons (including consultants and professional service or other organizations)
required by Serviceco to perform its duties and responsibilities hereunder in
accordance with sound, workmanlike and prudent practices of the gas transmission
pipeline industry. Serviceco shall pay all budgeted expenses in connection
therewith, including compensation, salaries, wages, overhead and administrative
expense incurred by Serviceco and, if applicable, social security taxes,
workers’ compensation insurance, retirement and insurance benefits and such
other expenses. Serviceco may cause its employees, contractors or agents, or the
employees, contractors or agents of TransCanada, to perform its obligations
under this Agreement at any property owned or controlled by PNGTS or Opco,
including any part of the right-of-way of the PNGTS Pipeline.

 

4.2.                            Standards for Serviceco and its Employees.
Serviceco shall perform its services and carry out its responsibilities
hereunder and shall require all of its employees and contractors,
subcontractors, and materialmen furnishing labor, material or services for the
construction and operation of the Facilities to carry out their
responsibilities, in accordance with the sound, workmanlike and prudent
practices then applied in the natural gas pipeline industry and in compliance
with all relevant laws, statutes, ordinances, safety codes, regulations and
rules of governmental authorities having jurisdiction applicable to the
Facilities and in accordance with the FERC Tariff.

 

4.2.1.                  Serviceco shall require all contractors, and such
contractors shall use reasonable efforts to require all subcontractors, to hold
harmless and indemnify the Partnership and each Partner against any claim, loss
or liability for death, personal injury or damage to or destruction of property
incurred by reason of any act or omission of such act by contractors and
subcontractors and their agents, servants and employees.

 

4.2.2                     All materials and workmanship used or provided in
performing the duties and responsibilities hereunder shall be in accordance with
applicable drawings, specifications and standards.

 

4.2.3.                  Serviceco will exercise reasonable diligence to obtain
the most favourable terms or warranties available from vendors, suppliers and
other third

 

--------------------------------------------------------------------------------


 

parties and, where appropriate, Serviceco shall assign such warranties to the
Partnership.

 

4.3.                            Consultants and Subcontractors. The provisions
of Section 4.2 shall be applicable to any contractor, consultant and/or
subcontractor retained by Serviceco in connection herewith.

 

5.                                      Financial and Accounting

 

5.1.                            Accounting and Reimbursement

 

5.1.1.                  Serviceco shall keep a full and complete account of all
costs, expenses and expenditures incurred by it or incurred by the Partnership
and paid for by Serviceco using Partnership or Opco funds, in connection with
performance of Serviceco’s obligations hereunder.

 

5.1.2.                  Opco shall compensate Serviceco on a fully reimbursed
basis, without profit or loss. If this Agreement is terminated in any manner,
Opco will firstly be responsible for payment to Serviceco of all outstanding
transition costs incurred by Serviceco associated with the transfer of services
and contracts. Opco will also be responsible for payment of all costs of
transitioning services out of Serviceco (“Termination Costs”). This includes all
termination costs of employees, including severance, required administration
time, additional pension payments, earned vacation accruals, continuation of
benefits for a predetermined amount of time in line with Serviceco policies, and
any other costs attributable to the severance of these employees. Opco will also
be responsible for all costs of transferring equipment, capital assets, data or
any other requirements from Serviceco facilities, including the payment of
TransCanada and Serviceco personnel to help with this movement. Serviceco will
not withhold any material information, however, the sale of capital assets and
equipment is at the sole discretion of Serviceco, and will be sold at minimum
for the fair market value of the item in question.

 

5.2.                            Budgets. As soon as practicable, but in no event
later than 60 days after the Effective Date, Serviceco shall prepare and submit
for approval of the Management Committee an initial estimate of capital
expenditures, operating income and expenses which Serviceco anticipates for the
remainder of the Year. Annually thereafter, on or before each October 1,
Serviceco shall prepare and submit for approval of the Management Committee a
budget for capital expenditures, operating income and expenses and cash flows
which Serviceco anticipates for the ensuing Year as per the Budget Reporting
Form in Schedule “A”. If the Management Committee does not approve a budget, or
any portion thereof is not approved, then it shall be revised by Serviceco in
accordance with the instructions of the Management Committee. Except as the
Management Committee may otherwise direct, the budget approved by the Management

 

--------------------------------------------------------------------------------


 

Committee and then in effect shall constitute authorization of Serviceco to
incur the expenditures contained in such budget and to incur expenditures up to
ten percent in excess of the amount set for any line item in such budget,
provided that the total of all such expenditures in excess of budgeted line item
amounts shall not exceed five percent. Serviceco shall immediately inform the
Management Committee of any facts which Serviceco believes may increase or
decrease any line item in the most recent budget approved by the Management
Committee by ten per cent or more or increase or decrease the total amount of
such budget by five per cent or more and submit a revised budget for approval
prior to making any expenditures, unless the expenditures are covered by
Section 3.3 of this Agreement

 

5.3.                            Audit and Examination. In addition to the audit
responsibilities assigned by the Partnership Agreement to the Audit Committee,
any Partner(s), the Partnership or then designated representatives (including in
the case of the Partnership representatives from each Partner), after 15 Days’
notice in writing to Serviceco, shall have the right during normal business
hours to audit or examine, at the expense of the Partner(s) or the Partnership
conducting the audit or examination, all books and records of Serviceco as well
as the relevant books of account of Serviceco’s contractors, but only insofar as
they relate to the revenues of the PNGTS, the Capital Services, the Additional
Services and Opco Retained Costs, and, in particular, shall not include any
right to review costs outside of those listed in Schedule “A”. The total number
of audits commenced in any Year by the Partnership shall not exceed two. Such
audit right shall include the right to meet with Serviceco’s internal and
independent auditors to discuss matters relevant to the audit or examination.
All audits by a Partner hereunder shall take place within two Years after the
close of the Year with respect to which such audit is conducted; provided,
however, that any Partner audits relating to construction costs may be made up
to 48 Months after the in-service date of the related facilities. Serviceco
shall respond to any claim or discrepancies made or discovered under this
Section 5.4 within one month of its receipt of such claim or discrepancies.

 

6.                                      Inspection. Each Partner shall, at its
sole risk and expense, have the right at all reasonable times during normal
business hours to inspect the Facilities.

 

7.                                      Status of Serviceco. In performing
services pursuant to this Agreement, Serviceco shall be an independent
contractor to Opco.

 

8.                                      Intellectual Property

 

8.1.                            Inventions and Copyrights. Any (i) inventions,
whether patentable or not, developed or invented, or (ii) copyrightable
material, developed by Serviceco or its Affiliates or employees while engaged
primarily in the performance of services under this Agreement shall, unless
otherwise directed, be assigned to Serviceco , which shall have the exclusive
right to the exploitation thereof; provided that, if

 

--------------------------------------------------------------------------------


 

this Agreement is terminated, Serviceco shall grant to Opco a perpetual, royalty
free, irrevocable licence to use and reproduce such intellectual property with
respect to the operation, maintenance, construction, commissioning, replacement
or alteration of the PNGTS Pipeline.

 

8.2.                            Confidentiality. Serviceco and Opco shall comply
with the provisions applicable to confidential information set out in
Section 13.12 of the Partnership Agreement, which provisions are incorporated
herein by reference as if set out in full.

 

8.3.                            License to Serviceco. Opco hereby grants
Serviceco on behalf of the Partnership an irrevocable, royalty-free,
non-exclusive and non-assignable license to use, for the duration of its
appointment as Operator or for the term of this Agreement, whichever period is
shorter, any confidential information provided to Opco and designated as such by
the Partnership under the Operating Agreement, or generated by the Partnership
or Serviceco on behalf of the Partnership during the term of the Partnership
Agreement. For purposes of this Section 8.3, confidential information shall
include, but shall not be limited to, inventions (whether patented or not) and
copyrighted or copyrightable material. As a condition precedent to the
effectiveness of the aforesaid license, Serviceco hereby expressly agrees that
it will utilize such confidential information solely in connection with the
performance of its duties hereunder and further expressly agrees that if
Serviceco is not a Partner or an Affiliate of one or more Partners, it will be
subject to and bound by the provisions set forth in Section 13.12 of the
Partnership Agreement as if it were a Partner, which provisions are incorporated
herein by reference as if set out in full. Upon termination of this Agreement,
termination of its responsibilities under this Agreement or assignment pursuant
to Section 15.6 hereof, Serviceco shall return all confidential information
which has been provided to it pursuant to the aforesaid license, together with
all reproductions thereof in Serviceco’s possession to the Partnership.

 

9.                                      Indemnification, Litigation, Insurance
and Liability

 

9.1.                            Serviceco’s Indemnity. Serviceco shall
indemnify, defend and hold Opco, the Partnership, its Partners, employees and
agents and the Affiliates, directors, officers, employees and agents of its
Partners, harmless from and against any claim, demand, cause of action,
liabilities (including reasonable attorney’s fees), damages, loss or expense
arising from or related in any way to:

 

9.1.1.                  all actions or failures to act by Serviceco which are
not in accordance with the terms of this Agreement or any express direction by
the Partnership.

 

9.1.2.                  claims for non-payment of any and all contributions,
withholding deductions or taxes measured by the wages, salaries or compensation
paid to Persons employed by Serviceco in connection herewith except for claims
associated with or resulting from good faith efforts to contest such taxes.

 

--------------------------------------------------------------------------------


 

9.1.3.                  Partnership losses and/or third party claims arising
from Serviceco’s gross negligence or wilful misconduct or both.

 

9.2.                            Opco’s Liability. Notwithstanding anything in
this Agreement to the contrary, Serviceco shall not be liable to Opco or the
Partnership, or their partners and shareholders, and the directors, officers,
servants employees, consultants of any of them (collectively, the
“Non-Operators”) for Loss, whether contractual, extra-contractual (including
based on negligence), by indemnity or otherwise, legally imposed, suffered or
incurred by the Non-Operators resulting from or in any way attributable to or
arising out of any act or omission, whether negligence or otherwise, of
Serviceco in conducting or carrying out this Agreement, except if the Loss is
the result of an Excluded Event.

 

9.3.                            Opco’s Indemnity. Opco shall indemnify, defend
and hold the Serviceco Group harmless from and against any Loss suffered or
incurred by the Serviceco Group in conducting or carrying out this Agreement,
and whether the Loss results directly or indirectly from any act or omission by
the Serviceco Group, including negligence, save and except to the extent such
Losses are the result of an Excluded Event.

 

9.4.                            Consequential Damages. Notwithstanding anything
in this Agreement to the contrary, Serviceco shall not be liable to Partnership,
its Partners, employees and agents and the Affiliates, directors, officers,
employees and agents of its Partners, for any indirect or consequential damages,
except to the extent such damages are claimed in accordance with Section 9.1.

 

9.5.                            Serviceco’s Liability Limit. Notwithstanding
anything in this Agreement to the contrary, if Serviceco is liable for damages
pursuant to the provisions of this Agreement, Serviceco’s liability or
responsibility for such damages or obligations shall be reduced to the extent
that such costs and damages are recoverable by the Partnership or Opco from any
third party, any insurance policy, or pursuant to any tolls agreement or
application.

 

9.6.                            Limitation of Liability. Service and Opco hereby
agree that any claim against the Partnership or Opco which may arise hereunder
shall be made only against the assets of the Partnership or Opco, as the case
may be, and that all rights to proceed against the Partners of the Partnership
or the shareholder(s) of Opco or the assets of either, other than their
interests in the Partnership or Opco, as the case may be, as a result of any
such claim or any obligations arising therefrom, are hereby expressly waived.

 

9.7.                            Insurance

 

9.7.1.                  Serviceco shall carry and maintain insurance in amounts
and on such terms as may be directed by the Partnership from time to time, so as
to protect Serviceco, its agents and employees against all actions, claims,

 

--------------------------------------------------------------------------------


 

demands, costs and liabilities arising out of the negligence of Serviceco, its
agents and employees in connection with their good faith acts (or failure to
act) within the scope of Serviceco’s authority under this Agreement. Serviceco
shall, subject to the approval of the Management Committee, carry and maintain
such other insurance for the benefit of the Partnership, Opco and Serviceco and
require contractors, subcontractors or consultants to carry and maintain
insurance deemed adequate by Serviceco, as approved by the Management Committee,
(i) to protect the Partnership, Opco and Serviceco and (ii) satisfy any other
requirements under applicable law.

 

9.7.2.                  With respect to claims and losses covered by insurance
other than insurance provided for in Section 9.5.1 of this Agreement, it is
agreed that neither Serviceco nor Opco shall have any rights of recovery against
one another, or against the Affiliates of each, or the insurers of either of
them, and their rights of recovery are mutually waived to the extent of the loss
covered by insurance other than insurance provided for in Section 9.5.1 hereof.
All such policies of insurance shall be endorsed properly to effectuate this
waiver of recovery, provided, however, that if either the Partnership or
Serviceco is unable, despite its best efforts, to obtain such an endorsement,
then the other Party may waive or appropriately modify this requirement.

 

9.8.                            Subrogation. Opco shall be subrogated to
Serviceco’s rights with respect to any matter covered by the indemnity provided
by Opco to Serviceco hereunder.

 

10.                               Term

 

10.1.                     Term. This Agreement shall be effective as of the date
set forth at the Effective Date of this Agreement and, shall continue until
August 1, 2009 and will be renewable from year to year effective on that date
subject to Early Termination or termination in accordance with this Section.
This Agreement and its Term shall continue to be automatically renewed beyond
the original Term provided that either Party may terminate on any date on or
after August 1, 2009 by providing 180 days written notice of termination.

 

10.2.                     Early Termination. This agreement may be terminated by
either Party prior to the end of the Term (“Early Termination”), only pursuant
to the following provisions:

 

10.2.1.           Either Party may, by sixty (60) days written notice to the
other Party, terminate this Agreement if the other Party dissolves, becomes
insolvent or if a petition in bankruptcy is filed by or against such Party, or
if such Party takes the benefit of any bankruptcy or insolvency law, or files
any plan or arrangement thereunder or if a receiver is appointed for such Party
or any of its property, unless such event is cured or remedied within such sixty
(60) day notice period;

 

--------------------------------------------------------------------------------


 

10.2.2.           Either Party may, by sixty (60) days written notice to the
other party, terminate this Agreement if the Operating Agreement is terminated
for any reason.

 

10.2.3.           Serviceco may by written notice to the other Party, terminate
this Agreement if TransCanada assigns or otherwise terminates its legal or
beneficial interest in the Partnership, provided that this provision shall not
apply if TransCanada PipeLines Limited assigns its legal or beneficial interest
in the Partnership to an Affiliate.

 

10.2.4.           Serviceco may by written notice to Opco, terminate this
Agreement if, at any time during the Term a Material Change occurs which is
adverse to the revenues anticipated to be obtained by Serviceco under this
Agreement.

 

10.3.                     Opco’s Actions Upon Early Termination. In the event of
either Party delivering a termination notice to the other Party, Serviceco shall
continue to operate the PNGTS Pipeline in accordance with the terms and
conditions of this Agreement up to and including the date specified in the
termination notice and shall forthwith without undue delay, but in any event no
later than sixty (60) days thereafter, transfer and assign to Opco, or another
entity so directed by Opco, any and all assets of Opco held by Serviceco
hereunder, including but not limited to all contracts, permits, books, records,
confidential material, licences, contract rights and other property, whether
tangible or intangible. Serviceco shall promptly wind up its duties under this
Agreement and complete the transfer of its responsibilities to Opco or another
entity as may be directed by Opco.

 

10.4.                     Opco’s Fees and Expenses Upon Early Termination.
Subject to the other provisions of this Agreement, Serviceco shall be entitled
to and Opco shall pay to Serviceco the following Early Termination Amounts
effective as of the earlier termination date, in accordance with s. 5.1.2
hereto:

 

(a)                                 In the event of termination of this
Agreement by Serviceco for Opco’s insolvency or bankruptcy pursuant to
Section 10.2:

 

(i)            all amounts due and owing pursuant to Section 3 herein;

 

(ii)           Any and all costs and expenses reasonably incurred by Serviceco
in winding up its duties under this Agreement and transferring such
responsibilities and Opco’s assets; and

 

(iii)          The Termination Costs.

 

(b)                                 In the event of termination of this
Agreement by Opco or Opco’s Representative for Serviceco insolvency or
bankruptcy pursuant to Section 10.2.

 

--------------------------------------------------------------------------------


 

(i)            All amounts due and owing pursuant to Section 3 herein;

 

(ii)           Any and all costs and expenses reasonably incurred by Serviceco
in winding up its duties under this Agreement and transferring such
responsibilities and Opco’s assets; and

 

(iii)          The Termination Costs.

 

(c)                                  In the event of termination of this
Agreement by either Party pursuant to Section 10.3 herein:

 

(i)            All amounts due and owing pursuant to Section 3 herein;

 

(ii)           Any and all costs and expenses reasonably incurred by Serviceco
in winding up its duties under this Agreement and transferring such
responsibilities and Operator’s assets; and

 

(iii)          The Termination Costs.

 

11.                               Survival of Obligations. The termination of
this Agreement shall not discharge either Party from any obligation which it
owes to the other Party by reason of any transaction, commitment or agreement
entered into, or any loss, cost, damage, expense or liability which shall occur
or arise (or the circumstances, events or basis of which shall occur or arise)
prior to such termination.

 

12.                               Accounting and Taxes

 

12.1.                     Consistent with Partnership Agreement. The accounting
and tax service provided by Serviceco shall be consistent with the applicable
provisions of Article 6 of the Partnership Agreement that are incorporated by
reference herein as set forth in full. Matters of tax policy for the Partnership
shall be the responsibility of and determined by the Management Committee in
accordance with Section 7.6 of the Partnership Agreement.

 

13.                               Law of the Contract. This Agreement shall be
construed and interpreted under the laws of the State of Maine, without regard
to the principles of conflicts of laws.

 

--------------------------------------------------------------------------------


 

14.                               Force Majeure.

 

14.1.                     Effect of Force Majeure. In the event that either Opco
or Serviceco is rendered unable, by reason of any event of force majeure, as
defined herein, to perform, wholly or in part, any obligation or commitment set
forth in this Agreement, then upon such Party’s giving notice and full
particulars of such event as soon as practicable after the occurrence thereof,
the obligations of both Parties, except for unpaid financial obligations arising
prior to such event of force majeure, shall be suspended to the extent and for
the period of such force majeure condition.

 

14.2.                     Nature of Force Majeure. The term “force majeure” as
used in this Agreement shall mean acts of God, strikes, lockouts, or industrial
disputes or disturbances, civil disturbances, arrests and restraint from rulers
of people, interruptions by government or court orders, present and future valid
orders, decisions or rulings of any government or regulatory entity having
proper jurisdiction, temporary failure of gas supply, acts of the public enemy,
wars, riots, blockades, insurrections, inability to secure labor or inability to
secure materials, including inability to secure materials by reason of
allocations promulgated by authorized governmental agencies, epidemics,
landslides, lightning, earthquakes, fire, storms, floods, washouts, inclement
weather which necessitates extraordinary measures and expense to construct
facilities and/or maintain operations, explosions, breakage or accident to
machinery or lines of pipe, freezing of pipelines, inability to obtain or delays
in obtaining easements or rights-of-way, the making of repairs or alterations to
pipelines or plants, or any other cause, whether of the kind herein enumerated
or otherwise, not reasonably within the control of the Party claiming force
majeure.

 

14.3.                     Non-Force Majeure Situations. Neither Serviceco nor
Opco shall be entitled to the benefit of the provisions of Section 14.1 of this
Agreement under the following circumstances:

 

14.3.1.           To the extent that the failure was caused by the Party
claiming suspension having failed to remedy the condition by taking all
reasonable acts, short of litigation, if such remedy requires litigation, and
having failed to resume performance of such commitments or obligations with
reasonable dispatch;

 

14.3.2.           If the failure was caused by failure of the Party claiming
suspension to request or pay necessary funds in a timely manner, or with respect
to the payment of any amounts then due hereunder;

 

14.3.3.           To the extent that the failure was caused or contributed to by
the negligence, gross negligence or wilful misconduct of the Party claiming
suspension.

 

--------------------------------------------------------------------------------


 

14.4.                     Resumption of Normal Performance. Should there be an
event of force majeure affecting performance hereunder, the Parties shall
co-operate to take all reasonable steps to remedy such event with all reasonable
dispatch to insure resumption of normal performance.

 

14.5.                     Strikes and Lockouts. Settlement of strikes and
lockouts shall be entirely within the discretion of the Party affected, and the
requirement in Section 14.3.1 and Section 14.4 of this Agreement that any event
of force majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
Parties directly or indirectly involved in such strikes or lockouts when such
course is inadvisable in the discretion of the Party having such difficulty.

 

15.                               General

 

15.1.                     Effect of Agreement. This Agreement reflects the whole
and entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, among
the Parties with respect to the subject matter hereof.

 

15.2.                     Notices. Unless otherwise specifically provided in
this Agreement, any written notice or other communication shall be sufficiently
given or shall be deemed given on the fifth business day following the date on
which the same is mailed by registered or certified mail, postage prepaid, or on
the next business day following the date on which the same is sent via a
nationally recognized courier service or by telecommunication, in each case
addressed:

 

15.2.1.           If to Serviceco, to:

 

Paul McGregor, Vice President

TransCanada PipeLines Limited

450 – 1 Street S.W.

Calgary, Alberta T2P 5H1

 

or such other person or address as may be designated from time to time by
written notice to Opco.

 

15.2.2.           If to Opco, to

 

Mr. Robert Pirt, President

PNGTS Operating Co., LLC

One Harbour Place

Portsmouth, NH USA

03801

 

and

 

--------------------------------------------------------------------------------


 

Mr. Patrick Cabana

Vice President, Gas Supply, Procurement and Regulatory Affairs

Gaz Metro

1717 du Havre

Montreal, Quebec

H2K2X3

(514)598-3364

 

or such other person or address as may be designated from time to time by
written notice to Serviceco.

 

15.3.                     Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.4.                     Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

15.5.                     Waiver. No waiver by any Party of any default by any
other Party in the performance of any provision, condition or requirement herein
shall be deemed to be a waiver of, or in any manner release the other Party
from, performance of any other provision, condition or requirements herein, nor
shall such waiver be deemed to be a waiver of, or in any manner a release of,
the other Party from future performance of the same provision, condition or
requirement. Any delay or omission of any Party to exercise any right hereunder
shall not impair the exercise of any such right, or any like right, accruing to
it thereafter. No waiver of a right created by this Agreement by one Party shall
constitute a waiver of such right by the other Party except as may otherwise be
required by law with respect to Persons not parties hereto. The failure of one
Party to perform its obligations hereunder shall not release the other Party
from the performance of such obligations.

 

15.6.                     Assignability. This Agreement may not be assigned by
Serviceco, nor may Serviceco delegate any of its obligations hereunder except as
otherwise expressly permitted or contemplated hereby, without the prior written
consent of the Partnership, which consent may be granted or withheld in such the
Partnership’s sole discretion. Opco may assign this Agreement without the
consent or approval of Serviceco. Any assignment hereunder shall be effective on
the first Day of the Month following the Month during which the Assignment is
complete. In the event of an assignment of this Agreement by either Party, the
assignor shall have no further rights, liability or obligations hereunder;
provided, however, that the assignor shall not be discharged from any obligation
which it owes to the other Party by reason of any loss, cost, damage, expense or
liability which shall occur or arise (or the circumstances, events or basis of
which shall occur or arise) prior

 

--------------------------------------------------------------------------------


 

to the effective date of such assignment. This Agreement and all of the
obligations and rights herein established shall extend to and be binding upon
and shall inure to the benefit of the respective successors and permitted
assigns of the respective Parties hereto.

 

15.7.                     References to Money. All references in this Agreement
to money shall be to or in Dollars of the United States of America.

 

15.8.                     Severability. Should any provision of this Agreement
be deemed in contradiction with the laws of any jurisdiction in which it is to
be performed or unenforceable for any reason, such provision shall be deemed
null and void, but this Agreement shall remain in force in all other respects.
Should any provision of this Agreement be or become ineffective because of
changes in applicable laws or interpretations thereof or should this Agreement
fail to include a provision that is required as a matter of law, the validity of
the other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by law.

 

15.9.                     Third Persons. Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any Person not a party
hereto any rights or remedies under or by reason of this Agreement.

 

15.10.              Laws and Regulatory Bodies. This Agreement and the
obligations of the Parties hereunder are subject to all applicable laws, rules,
orders and regulations of governmental authorities having jurisdiction and, in
the event of conflict, such laws, rules, orders and regulations of governmental
authorities having jurisdiction shall control.

 

15.11.              Remedies Cumulative. Remedies provided under the provisions
of this Agreement shall be cumulative and shall be in addition to the remedies
provided by law or in equity.

 

15.12.              Conflicts. In the event there is any conflict between this
Agreement and any schedule or subsequent agreement referred to herein, the
provisions hereof shall be deemed controlling, except in the event of a conflict
with the Partnership Agreement, in which event the Partnership Agreement shall
be deemed controlling.

 

15.13.              Approval of Partnership or Management Committee. Unless
otherwise specified, when the approval or other action of the Partnership is
required under this Agreement such requirement shall be deemed to require
approval of the Management Committee pursuant to the provisions of Article 7 of
the Partnership Agreement.

 

--------------------------------------------------------------------------------


 

15.14.              Amendment. This Agreement may be amended, supplemented,
restated, modified or otherwise changed only upon the written direction of the
Partnership.

 

15.15.              Section Numbers. Unless otherwise indicated, references to
Section numbers are to Sections of this Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the 1st day of January, 2012.

 

 

PNGTS OPERATING CO., LLC.

 

9207670 DELAWARE INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rob Pirt

 

By:

/s/ Paul McGregor

 

Rob Pirt

 

 

Paul McGregor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Glenn Menuz

 

By:

/s/ Ron Cook

 

Glenn Menuz

 

 

Ron Cook

 

 

 

 

 

 

 

 

 

[g132761mo05i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

TransCanada - PNGTS Services

Budget Reporting Form (“Dashboard”)

For The Period Ended

 

 

 

YEAR-TO-DATE

 

ANNUAL

 

Department Name

 

Actual

 

Budget

 

Variance

 

Forecast

 

Budget

 

Variance

 

Operating Services:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Pipelines Market Development

 

 

 

 

 

 

 

 

 

 

 

 

 

System Design and Commercial Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

Affiliated Services

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Pipelines

 

 

 

 

 

 

 

 

 

 

 

 

 

US Pipelines Market Development

 

 

 

 

 

 

 

 

 

 

 

 

 

FERC Fees Pipeline

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipelines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Development and Strategy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northeast US Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

ANR Field Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

Engineering

 

 

 

 

 

 

 

 

 

 

 

 

 

Field Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Community, Safety & Environment

 

 

 

 

 

 

 

 

 

 

 

 

 

O&ES USPC

 

 

 

 

 

 

 

 

 

 

 

 

 

O&ES Management & Intiatives

 

 

 

 

 

 

 

 

 

 

 

 

 

Affiliated Pipeline Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

Supply Chain Management

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe Integrity- US

 

 

 

 

 

 

 

 

 

 

 

 

 

01271 Pipeline Integrity R&D

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Management Services

 

 

 

 

 

 

 

 

 

 

 

 

 

O&PS Business Optimization

 

 

 

 

 

 

 

 

 

 

 

 

 

Field Operations - Other Programs

 

 

 

 

 

 

 

 

 

 

 

 

 

00581 Industry Relations

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations and Project Services Operational

 

 

 

 

 

 

 

 

 

 

 

 

 

00367 Revenue Generation

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations and Major Projects

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Project Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Management Security & Support

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Technical Systems Delivery

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Telecommunications

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Application Maintenance & Support

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Application Maintenance & Support - USPL

 

 

 

 

 

 

 

 

 

 

 

 

 

IS PMO & Acquisitions

 

 

 

 

 

 

 

 

 

 

 

 

 

IS Architecture and Planning

 

 

 

 

 

 

 

 

 

 

 

 

 

Information Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Relocation Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Rent

 

 

 

 

 

 

 

 

 

 

 

 

 

Frequent Business Travelers

 

 

 

 

 

 

 

 

 

 

 

 

 

Internal Communication

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Public Sector Relations

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Legal Services

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipeline & Regulatory Law

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Development & Finance Law

 

 

 

 

 

 

 

 

 

 

 

 

 

01512 Corporate Security

 

 

 

 

 

 

 

 

 

 

 

 

 

External Legal Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

Litigation Legal Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

Public Relations

 

 

 

 

 

 

 

 

 

 

 

 

 

Charitable Donations

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Memberships

 

 

 

 

 

 

 

 

 

 

 

 

 

Law & General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

Director of Marketing and Business Development RAGI

 

Tasks

 

Marketing
Director

 

President

 

Menagament
Committee
(Gaz Met/
TransCanada)

 

Gaz Met
Management

 

TC
Management

Identifies new business opportunities

 

R

 

A/R

 

C

 

I

 

I

Analyzes new business opportunities

 

A/R

 

C

 

I

 

I

 

I

Presents new business opportunities

 

R

 

A/R

 

C

 

I

 

I

Consult Partners on new business opportunities

 

 

 

 

 

A/R

 

C

 

C

Develops approved new business opportunities

 

A/R

 

C

 

I

 

I

 

I

Reviews the impact of other pipelines on the business

 

A/R

 

C

 

I

 

 

 

 

Sponsors BD & Marketing initiatives (trade shows etc..)

 

R

 

A

 

I

 

 

 

 

Creates new pipeline Tariff Services

 

R

 

A/R

 

C

 

I

 

I

Propose new pipeline Tariff Services

 

A/R

 

C

 

I

 

I

 

I

Develop new pipeline Tariff Services

 

R

 

A/R

 

C

 

I

 

I

Manages marketing of new and existing services

 

A/R

 

C

 

C

 

I

 

I

Manages existing customer relationships

 

R

 

A/R

 

1

 

 

 

 

Conducts and presents competitive research

 

A/R

 

I

 

I

 

I

 

I

Represents Company at various functions

 

R

 

A/R

 

I

 

 

 

 

Customer Forecast Report - Annually

 

A/R

 

C

 

I

 

I

 

I

Marketing & Business Development Status Resort - Monthly

 

A/R

 

C

 

I

 

I

 

I

Marketing & Business Development Strategy Report - Annually

 

A/R

 

C

 

I

 

I

 

I

Market Environment Assessment Report - Annually

 

A/R

 

C

 

1

 

I

 

I

General initiative activity report - Monthly

 

A/R

 

C

 

I

 

I

 

I

Special initiative progress reports - as required

 

A/R

 

C

 

I

 

I

 

I

 

R-Responsibility: Group that works actively on the task

 

A-Accountability: Group that assures the task is done on time, on budged, as
specified etc,.. (the buck stops here)

 

C-Consult: Consult is often equated with approval. Usually there is very lilted
work for the group consulted, but their approval during the process is required
for the task to be completed.

 

I-Informs Groups who are informed haves a stake in the outcome of an activity
but are not in the position to approval the task.

 

A) When requested by a 3rd party, confidentiality of initiatives will be
maintained at PNGTS until such conditions are released

 

B) Gaz Met will retain the right in approve the selection of the Director of
Marketing and Business Development person dedicated to PNGTS, if current PNGTS
employees do not continua in this function

 

--------------------------------------------------------------------------------